 



Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     THIS AGREEMENT (“Agreement”) is by and between I-Sector Corporation, a
Delaware corporation with principal offices at 6401 Southwest Freeway, Houston,
Texas 77074 (“Company”) and Brian Fontana, an individual residing at 4817 Palm
Street, Bellaire, TX 77401 (“Employee”) and is effective January 3, 2005.

     In consideration of Employee’s employment or continued employment in a new
position by Company and any additional compensation or benefits that Company may
now or from time to time bestow upon Employee, Employee and Company agree as
follows:

     1. Employment. Company hereby employs or continues to employ Employee
subject to the terms hereof, and Employee hereby accepts such employment upon
such terms. As used in this Agreement, the word “Employee” shall be deemed to
include, but not be limited to, Company’s Sales Agents and Sales Managers.

     2. Compensation. Employee shall be compensated by Company as set forth in
Attachment “A” attached hereto and made a part hereof. Any and all compensation,
bonus programs, commission programs and stock incentive programs which are paid
or which arise incident to the employment relationship created by this
Agreement, other than the one-time cash payment described hereinafter, are
discretionary and may be changed from time to time at the sole discretion of
Company, however, total compensation, as changed, shall not be lower than the
base compensation in effect at the time the change is made.

     3. Duties, Responsibilities. Employee shall function in whatever
capacity(ies) Company shall assign, whether for Company or its subsidiary(ies)
and shall report to such executive officer, or other designated superior of
Employee, of Company or such subsidiary(ies) as may be designated from time to
time. Employee shall perform the usual functions of such position(s) and
functions as directed by such executive officer or superior from time to time.
Employee shall truthfully, completely and accurately make, maintain and preserve
all records and reports that Company may from time to time request or require.
Employee shall also perform other duties for Company and its subsidiary(ies) as
Company may otherwise reasonably order and direct through such executive officer
and/or superior. Employee’s employment shall be subject to the policies of
Company now or hereafter adopted.

     4. Outside Business Interests. Employee agrees to faithfully devote all of
his/her time, energy, and skill to his/her employment with Company on a
full-time basis for at least forty (40) hours per week, Mondays through Fridays
of each successive calendar month, but exclusive of holidays set by Company and
vacation periods in accordance with Company’s policies. Employee shall not,
while employed hereunder, be engaged in any other business activity, unless
consented to in writing by Company. Notwithstanding the foregoing, Employee may
engage in passive personal investments that do not interfere with the business
and affairs of Company or interfere with the performance of Employee’s duties to
Company. Employee represents and warrants to Company that this Agreement, the
performance of his/her obligations under this Agreement or the employment
relationship between Company and Employee under this Agreement do not and will
not violate or conflict with any non-competition (as pertaining to being
employed by a competitor), non-solicitation (as pertaining to customers),
non-interference (as pertaining to employees, agents or servants) or
confidentiality agreement (as pertaining to trade secrets and other confidential
information), or any other obligation to which Employee is subject. Employee
also represents and warrants to Company that he/she will not use the trade
secrets or other confidential information of former employers or others in
connection with his/her employment by Company.

     5. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Company. Employee agrees to not act or fail to act in any
manner that would injure the business, interests, or reputation of Company or
any of its Affiliates (as defined below in paragraph 6). Additionally, Employee
agrees to immediately disclose to an executive officer or Employee’s immediate
superior all information and business opportunities pertaining to the business
of Company and any of its Affiliates learned of by

 



--------------------------------------------------------------------------------



 



Employee while employed by Company and not to appropriate for Employee’s benefit
or that of any third party such opportunities or information.

     6. Dishonesty. If at any time Employee becomes aware, or believes, that any
other employee, agent or servant of Company, or any third party, is or appears
to be (a) removing, concealing, transferring or using any property or funds of
Company for the benefit of anyone other than Company or is otherwise not
authorized by Company to do so, or (b) divulging, providing or otherwise
disseminating in any manner not authorized by Company any of Company’s
Confidential Information (as defined in the Confidentiality, Development and
Non-Interference Agreement (“Confidentiality Agreement”) to be executed by
Employee concurrently herewith) to any third person not authorized by Company to
possess such Confidential Information, Employee shall immediately communicate
his/her knowledge or belief as to such matters to an executive officer of
Company or to his/her immediate superior.

     7. Restrictive Covenants. Employee agrees that the following covenants are
reasonable and necessary to protect Company’s interests, including but not
limited to its trade secrets and other confidential information, and therefore
agrees to the following covenants which are agreed to be ancillary to the
Confidentiality Agreement to be executed by Employee concurrently herewith.
Employee agrees as follows:

(a) That certain Confidentiality Agreement entered into by and between Company
and Employee (as of dates below) is incorporated herein and hereat by reference
for all pertinent purposes and such Confidentiality Agreement and all of its
terms and provisions shall be deemed a part hereof and shall be enforceable
hereunder separate and distinct from its enforceability as a separate agreement,
e.g., it shall be enforceable as a separate and distinct agreement as well as
being enforceable as a part hereof; and

Employee further agrees that he/she will not, while at any time employed by
Company and for a period of eighteen (18) months following the termination of
such employment, whether as an individual, or in any capacity, directly or
indirectly:

(b) In competition with Company solicit or sell or participate in any way
concerning a sale of products or services similar to Company’s products or
services to any customer or client which Employee at any time solicited or sold
for Company; and

(c) Induce or attempt to induce any distributor, vendor, representative, agent
or contractor of Company to terminate or modify its business relationship with
Company;

(d) Induce or attempt to induce any of (i) Company’s customers or clients or
(ii) individuals or entities who/which have been customers or clients of Company
within the 12 months preceding Employee’s termination of employment with
Company, to terminate or in any way modify its business relationship with
Company; and

(e) Solicit, divert or take away, or attempt to solicit, divert or take away,
from Company, any individuals or entities who (i) are Company’s customers or
clients or (ii) who/which have been customers or clients of Company within the
12 months preceding Employee’s termination of employment with Company; and

Employee further agrees that:

(f) In the event any court of competent jurisdiction at any time determines that
all or any part of the above and foregoing restrictive covenant(s) to be
unenforceable, in whole or in part, then in that event Employee hereby waives
(and covenants not to sue Company) whatever cause(s) of action he or she might
otherwise have (whether under any antitrust law(s) or otherwise) against Company
because of its attempt to enforce same; and

 



--------------------------------------------------------------------------------



 



(g) Enforcement of the above paragraphs 7 (b) through (e), inclusive, is the
only practical means of enforcing paragraph 7(a), above, and of enforcing the
Confidentiality Agreement. Employee agrees that enforcement of paragraphs 7
(b) through (e), inclusive, is necessary to protect Company’s goodwill and other
business interests. Paragraphs 7 (a) through (e), inclusive, shall be deemed
ancillary to the Confidentiality Agreement. Employee agrees that all of the
provisions of this Agreement and the Confidentiality Agreement are valid and
enforceable as written and according to their terms. For purposes of this
Agreement, the following definitions shall apply: (a) “Company” shall be deemed
to mean and refer to the entity named in the first paragraph hereof; (b)
“Parent” shall be deemed to mean and refer to any corporation which, directly or
indirectly, controls Company or the referred to subsidiaries through ownership
or control of at least 80% of the authorized, issued and outstanding shares of
the common voting stock of Company or each of such subsidiaries; (c) the word
“Affiliates” includes Company’s Parent (if any) and subsidiaries of Company or
Company’s Parent (if any). The obligations of Employee as to this paragraph 7
hereof shall apply to Company and its Affiliates, in which case such Affiliates
shall be deemed to be third party beneficiaries of such paragraph. The
obligations of Company hereunder shall not apply to such Parent and/or
subsidiaries.

     8. Assignment. This Agreement applies to Company and its subsidiaries,
Affiliates, successors, assigns or its associated companies. Company may assign
this Agreement at any time without notice (but Employee cannot). This Agreement
is personal to Employee and no individual or entity shall have any interest in
same except Employee, personally, on the one hand, and Company and its
subsidiaries, Affiliates, successors, assigns or its associated companies, on
the other hand.

     9. Savings Clause — Non-Waiver. The failure of Company to at any time
enforce any provision hereof shall never be construed to be a waiver of such
provision or of the right of Company to enforce each and every provision hereof
at any time. In the event any paragraph, provision or clause, or any combination
of same hereof shall be found or held to be unenforceable at law or in equity,
or under any ordinance, statute or regulation, such finding or holding shall not
in any way affect the other paragraphs, provisions and clauses which shall
remain in full force and effect.

     10. Attorney’s Fees — Venue. This Agreement shall be governed by the
internal laws, and not the law of conflicts, of the State of Texas, or, at
Company’s option, governed by the internal laws of the state or states where
this Agreement, and/or any of its provisions, may be at issue in any litigation
involving Company, in all respects. Venue respecting any litigation arising from
this Agreement and/or Employee’s employment with Company shall, at Company’s
option, be properly laid only in a court of competent jurisdiction in Harris
County, Texas. Each party hereto acknowledges and agrees that it has had the
opportunity to consult with its own legal counsel in connection with the
negotiation of this Agreement and that it has bargaining power equal to that of
the other party hereto in connection with the negotiation, execution and
delivery of the Agreement. Accordingly, the parties hereto agree that the rule
of contract construction that an agreement shall be construed against the
drafter shall have no application in the construction or interpretation of this
Agreement.

     11. Termination. Employee’s employment by Company may be terminated at any
time by either party, with or without cause. However, in any case in which the
Company terminates the employment relationship without cause, severance
compensation equal to six months base salary, plus an addition one month of base
salary for each year of employment, up to an additional six months of base
salary, for a maximum of twelve months of base salary if the employment
relationship had extended six years or more shall be paid. The covenants and
agreements of Employee set forth in paragraph 7 are of a continuing nature and
shall survive the expiration, termination or cancellation of this Agreement and
Employee’s employment with Company regardless of the reason(s) for such
termination or cancellation.

     12. Consideration For This Agreement. In addition to the employment, or
continued employment, of the Employee by Company, and in addition to the mutual
covenants and promises of the parties contained herein, Company shall,
contemporaneous with the execution of this Agreement by Employee, or within
thirty days thereafter, pay to Employee additional and special consideration of
a one-time cash payment of $100.00 as additional and special consideration to
support the covenants and agreements of Employee contained herein. Such $100.00
is paid for both this Agreement and the Confidentiality Agreement.

 



--------------------------------------------------------------------------------



 



     13. Miscellaneous. Employee has no authority, express or implied, to assume
or create any obligation on behalf of or in the name of Company, nor shall
employee have any authority to make representations, warranties or guarantees
not herein stated (and Company makes no warranty with respect to any product or
service sold by it except as otherwise specifically agreed in writing) unless
otherwise authorized, in writing, by Company. Employee may not make any
allowances or adjustments respecting customers without the written authorization
of Company, nor may Employee bind Company to any contract of employment, or
otherwise, without Company’s consent; nor may Employee endorse or cash Company’s
checks or commercial paper; nor may Employee maintain any bank account in the
name of Company.

     14. Defamation and Privacy. Employee shall refrain, both during and after
termination of the employment relationship between Company and Employee, from
publishing, uttering or otherwise disseminating any oral or written statements
about Company or its officers, directors, employees, agents or representatives
that are slanderous, libelous, or otherwise defamatory; or that disclose private
or confidential information about Company or its business affairs, officers,
directors, employees, agents or representatives that Employee knows or should
know is materially injurious to Company; or that constitute an intrusion into
the seclusion or private lives or business affairs of Company or its officers,
directors, employees, agents or representatives that Employee knows or should
know is materially injurious to Company; or that give rise to unreasonable
publicity about the private business affairs of Company or its officers,
directors, employees, agents or representatives; or that place Company or any of
its officers, directors, employees, agents or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of Company or its officers directors, employees, agents or representatives. A
violation or threatened violation of this prohibition may be enjoined by any
court of competent jurisdiction. The rights afforded Company under the provision
of this paragraph 14 are in addition to any and all rights and remedies
otherwise afforded by law or by this Agreement.

     15. Indemnification. Company shall indemnify Employee in the same manner
and to the same extent that Company is obligated to indemnify its directors
pursuant to Company’s certificate of incorporation and bylaws, as each may be
amended and restated from time to time.

     16. Entire Agreement. This Agreement (including all written amendments
and/or modifications hereto and all documents ancillary hereto) constitutes the
entire agreement and understanding between the parties and it is expressly
agreed that no representations, promises, warranties or understandings, express
or implied, other than set forth herein or referred to herein, shall be binding
on either party. The Confidentiality Agreement is ancillary to this Agreement.
None of the provisions hereof shall be waived, altered or amended unless in
writing signed by the parties.

     17. Employee’s Certification. Employee HEREBY CERTIFIES THAT:



  (A)   EMPLOYEE RECEIVED A COPY OF THIS AGREEMENT AND THE CONFIDENTIALITY
AGREEMENT FOR REVIEW AND STUDY BEFORE HE/SHE WAS ASKED TO EXECUTE THEM;     (B)
  EMPLOYEE HAS READ SUCH AGREEMENTS CAREFULLY;     (C)   EMPLOYEE HAS HAD
SUFFICIENT OPPORTUNITY BEFORE HE/SHE EXECUTED SUCH AGREEMENTS TO ASK QUESTIONS
ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH AGREEMENTS AND THAT IF
HE/SHE ASKED SUCH QUESTIONS HE/SHE RECEIVED COMPLETE AND SATISFACTORY ANSWERS TO
SAME;     (D)   EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW
THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT WITH AN ATTORNEY OF HIS/HER
CHOICE;     (E)   EMPLOYEE UNDERSTANDS WHAT HIS/HER RIGHTS ARE UNDER THE
AGREEMENTS AS WELL AS HIS/HER OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS;
AND

 



--------------------------------------------------------------------------------



 



  (F)   EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THE
AGREEMENTS AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.

     IN WITNESS WHEREOF, Employee has, on the date set forth below, affixed
his/her hand and Company has caused this Agreement to be executed by a duly
authorized officer, on the date set forth below.

     

  Employee:
 
   
Date: December 20, 2004
  /s/ Brian Fontana 


--------------------------------------------------------------------------------

Signature
 
Brian Fontana
 
 
   

  Company:
 
   
Date: December 20, 2004
   By  /s/ James H. Long

--------------------------------------------------------------------------------

James H. Long,
President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Attachment “A”

To Employment Agreement

Salary shall be fifteen thousand eight hundred thirty three and 34/100 dollars
($15,833.34) per month, payable in accordance with Company’s standard pay
policies and procedures, which currently provide for a semi-monthly payroll
period. Pay shall be prorated for any partial pay period, if any. In addition to
salary, an annual bonus shall be paid, the amount and terms of which shall be
set from time to time in writing by the compensation committee of the board of
directors of the Company.

 